Citation Nr: 1208057	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  03-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 2001, for the award of service connection for a right knee disability, a ganglion cyst of the left wrist, and disability of the left middle finger.

2.  Entitlement to an increased rating for residuals of a dislocated right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a scar of the left wrist, residual of ganglion cyst, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for disability of the left middle finger.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1986.

By a rating decision entered in October 2002, the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, granted service connection for a right knee disability (residuals of a dislocated knee), evaluated as 10 percent disabling; a ganglion cyst of the left wrist, evaluated as 10 percent disabling; and disability of the left middle finger, evaluated as 0 percent (noncompensably) disabling.  All three awards were made effective from July 19, 2002.  The RO also denied service connection for an acquired psychiatric disorder.

In November 2002, the RO determined that the proper effective date to be assigned for the awards of service connection for the right knee disability, the ganglion cyst of the left wrist, and disability of the left middle finger was November 8, 2001.  Thereafter, the Veteran appealed to the Board of Veterans' Appeals (Board).  The Veteran challenged the ratings and effective date(s) assigned, and the RO's denial of service connection for an acquired psychiatric disorder.

In a May 2005 decision, the Board denied an effective date earlier than November 8, 2001, for the award of service connection for the right knee disability, the ganglion cyst of the left wrist, and disability of the left middle finger.  The Board also denied an initial rating in excess of 10 percent for the right knee disability; an initial rating in excess of 10 percent for the ganglion cyst of the left wrist; and an initial compensable rating for disability of the left middle finger.  The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder was remanded for additional development. 

The Veteran appealed the Board's May 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the parties to the appeal (the Veteran, through her attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  Later that month, the Court entered an order vacating and remanding that part of the Board's decision that had denied an effective date earlier than November 8, 2001, for the award of service connection for the right knee disability, the ganglion cyst of the left wrist, and disability of the left middle finger.  The appeal as to the remaining issues was dismissed.

In January 2007, the Board remanded the earlier effective date issue to the RO for additional development.  In November 2007, while the case was in remand status, the Veteran perfected an appeal of a January 2007 RO rating decision that denied entitlement to TDIU.  In May 2010, the Veteran perfected an appeal of a July 2009 rating decision that denied a rating in excess of 10 percent for the right knee disability, a rating in excess of 10 percent for a scar of the left wrist, residual of ganglion cyst, and a compensable rating for disability of the left middle finger.  The prior denial of service connection for an acquired psychiatric disorder was confirmed and continued.

In statements dated in November 2007 and January 2010, the Veteran, through her attorney, requested a Board hearing in connection with issues developed for appeal.  By a statement dated in May 2010, the request for hearing was withdrawn.  

Evidence received since the time of the Board's May 2005 decision shows that the Veteran has been diagnosed with several psychiatric disorders, including PTSD.  Accordingly, and for purposes of clarity, her claim for service connection for an acquired psychiatric disorder has been recharacterized to include PTSD, as set forth above, on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

The Board's present decision is limited to an adjudication of issues #1, 3, and 4, as enumerated above.  For the reasons set forth below, the remaining issues on appeal (entitlement to an increased rating for residuals of a dislocated right knee, currently evaluated as 10 percent disabling; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to TDIU) are being REMANDED to the RO for additional development.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran was discharged from service in December 1986; the evidence of record reflects that a claim for service connection for disabilities of the right knee, left wrist, and left middle finger was first received on November 8, 2001.

2.  The Veteran has tenderness to palpation and pressure in the vicinity of the prior service-connected ganglion cyst of her left wrist; the scar from the prior cyst cannot be visualized and is not shown to be causative of compensable limitation of function of the wrist.

3.  The disability of the Veteran's left middle finger is manifested by subjective complaints of pain on pressure, with no associated weakness, decreased endurance, or easy fatigability; she has a full range of motion in the finger, is able to touch the tip of the finger to her palm, and the function of the finger is unaffected by repetitive movement.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 8, 2001, for the award of service connection for a right knee disability, a ganglion cyst of the left wrist, and disability of the left middle finger, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).

2.  The criteria for a disability rating in excess of 10 percent for a scar of the left wrist, residual of ganglion cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2011).

3.  The criteria for a compensable disability rating for disability of the left middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5229 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in July 2002, March 2006, October 2007, June 2009, and August 2009, pertinent to the claims that are currently being decided.  The July 2002 letter advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The October 2007 letter provided the Veteran additional information relative to her claim for an earlier effective date, including notice to the effect that she should submit evidence showing that she filed a claim for service connection earlier than November 8, 2001, as required by the Board in its January 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The June 2009 letter advised the Veteran of what information and evidence is needed to substantiate a claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability had on her employment.  That notice, as well as the notice in August 2009, further provided examples of pertinent medical and lay evidence that the Veteran could submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The earlier effective date claim was last readjudicated by the AOJ in March 2009, and the claims for increased rating were last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private treatment records and examination reports and records from the Social Security Administration.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and did so.  In addition, the Veteran has been represented by her attorney, who is well versed in VA law, since inception of the claim.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Earlier Effective Date

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 (2011) (to the same effect).  An exception to that rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award is made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) (West 2002).  See 38 C.F.R. § 3.400(b)(2) (2011) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than November 8, 2001, for the award of service connection for a right knee disability, a ganglion cyst of the left wrist, and disability of the left middle finger.  The evidence does not show, and the Veteran does not contend, that a claim for service connection for these disabilities was filed during the one-year period following her separation from service.  Accordingly, the effective date for the award of service connection for these disabilities can be no earlier than the date of receipt of her claim.

The Veteran's attorney has advanced argument to the effect that her claim was filed in August 2001.  However, upon review of the record, the Board finds no evidence that a valid claim was filed prior to the current effective date of November 8, 2001.  Indeed, an informal claim was submitted by the Veteran's attorney with a cover letter dated November 1, 2001, the same date the Veteran and her attorney signed a VA Form 22a appointing the attorney as the Veteran's representative.  Those documents were received by the RO on November 8, 2001.  In response to the receipt of the informal claim, the RO advised the attorney that no VA Form 21-526 had been submitted and that the Veteran needed to complete and return such form before any action could be taken.  A completed VA Form 21-526 was received at the RO in July 2002.  On that form, the Veteran indicated that she had not previously filed a claim with VA.  

Although invited to do so, neither the Veteran nor her attorney has submitted evidence of any claim filed prior to November 2001.  The attorney-client relationship for VA purposes appears to have been initiated in November 2001 and the first correspondence to VA from the Veteran's attorney was dated and received in November 2001.  The Veteran denied having filed a prior claim when completing her VA Form 21-526 in July 2002.  In light of the record, the preponderance of the evidence is against the Veteran's and her attorney's contention that her claim was filed prior to November 2001.  As such, the claim for an effective date earlier than November 8, 2001, for the award of service connection for a right knee disability, a ganglion cyst of the left wrist, and disability of the left middle finger must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

1.  Residual Scar, Ganglion Cyst of the Left Wrist

Scars are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008) (now codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011)).  Inasmuch as the Veteran filed her current claim for increase in May 2009, the new criteria are for application.  Id.

Under the new criteria, scars-other than those of the head, face, or neck-that are deep and nonlinear are rated under Diagnostic Code 7801.  Under that code, a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 square centimeters (cm.)), but less than 12 square inches (77 square cm.), in size.  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm.), 72 square inches (465 square cm.), and 144 square inches (929 square cm.), respectively.  A "deep" scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2011).

Superficial scars-other than those of the head, face, or neck-that are nonlinear are rated under revised Diagnostic Code 7802.  Under that code, a 10 percent rating is warranted if the scar, or scars, cover(s) an area, or areas, of 144 square inches (929 square cm.) or more.  A "superficial" scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2011).

For purposes of Diagnostic Codes 7801 and 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, Notes 2 (2011).  The separate evaluations are then combined under 38 C.F.R. § 4.25.  For purposes of rating, the midaxillary line on each side separates the anterior and posterior portions of the trunk.  Id.

Scars that are unstable or painful are rated under Diagnostic Code 7804.  Under that code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, such scars, respectively.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also received an evaluation under Diagnostic Code 7804, when applicable.  Id.  If one or more scars are both unstable and painful, a 10 percent evaluation is added to the evaluation that is based on the total number of unstable or painful scars.  Id.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2011).

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

Disabilities manifested by limitation of motion of the wrist are evaluated in accordance with the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2011).  If palmar flexion is limited in line with the forearm, or dorsiflexion is less than 15 degrees, a 10 percent rating is warranted.  Higher evaluations, ranging from 20 to 50 percent, are assigned for ankylosis of the wrist, with extremely unfavorable ankylosis being rated as loss of use of the hand under Diagnostic Code 5125.  Id.  The normal range of motion in the wrist is dorsiflexion (extension) from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

In the present case, service connection for a ganglion cyst was established in 2002, effective from November 2001.  The disability was evaluated as 10 percent disabling under former Diagnostic Code 7804 (pertaining to the evaluation of tender and painful scars).  The Board denied the Veteran's claim for a higher rating in May 2005, and she filed the current claim for increase in May 2009.

In June 2009, the Veteran was examined for VA compensation purposes.  She reported that she had been treated for a ganglion cyst of the left wrist during service, and that the cyst had been aspirated and removed, but recurred.  She also reported that she had had some bone taken from her left wrist after service to repair an injury to her left middle finger in 1993.  As for current symptomatology, she indicated that she had pain along the ventral surface of the wrist.  She indicated that it hurt to put pressure there, and that it bothered her intermittently when she bumped the area.  She described the severity as ranging from a 0 up to a 10 at times, on a scale from 0 to 10, and denied using any assistive devices for her hand.

On examination, the Veteran complained of tenderness with direct palpation in the area of the left ventral wrist, on the thumb side, where a ganglion cystectomy had been performed.  However, the examiner was unable to feel a cyst in that area, and no Tinel's sign was elicited.  The diagnostic assessment was that there was no evidence of a left wrist ganglion cyst currently.

The Veteran underwent another VA examination in March 2010.  She reported that the ganglion cyst of her left wrist was returning.  She also reported that she was left handed, that she was unable to do pushups with her left wrist, and that repetitive activity caused increased pain to the left wrist, from the bone graft and occasionally from the ganglion cyst.  She did not report flare-ups.

On examination, the area of the previous cyst was painful to palpation.  However, there was no visualized scarring from the left ganglion cyst removal and, therefore, nothing to describe in terms of superficiality, depth, etc.  The Veteran had palmar flexion in the left wrist from 0 to 80 degrees, and dorsiflexion from 0 to 60 degrees, with 10 degrees of dorsiflexion absent due to the Veteran's report of limitations since the bone graft on the left wrist.  She had radial deviation of the left wrist from 0 to 20 degrees, and ulnar deviation from 0 to 45 degrees.  Range of motion of the left wrist showed no weakness, decreased endurance, or easy fatigability with repetitive motion.  There was mild pain in the left wrist with repetitive motion, but repetition did not change the degrees of motion or increase pain.  X-rays of the hand and wrist revealed no acute fracture or dislocation, carpal bone alignment that appeared satisfactory, and no remarkable degenerative changes.  The pertinent diagnostic assessment was "[g]anglion cyst, left wrist, requiring removal without residual visualized scarring but tender to palpation."

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected scar of the left wrist, residual of ganglion cyst.  The only manifestation currently attributed to the Veteran's prior cyst is tenderness to palpation and pressure, which is already being compensated under Diagnostic Code 7804.  There is no evidence of instability of the skin in the area of the prior cyst so as to warrant the assignment of a higher rating under that code.  Indeed, as noted above, the evidence demonstrates that the scar from the prior cyst cannot be visualized.  As such, there is also no evidentiary basis for a higher evaluation under Diagnostic Codes 7801 or 7802.

The evidence shows that the Veteran lacks 10 degrees of dorsiflexion in the left wrist.  However, the March 2010 VA examiner indicates that her limited dorsiflexion is due to a post-service bone graft, and not to the service-connected cyst.  Thus, such complaints cannot be utilized in evaluating her service connected residuals of a ganglion cyst.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).  Moreover, even assuming, for purposes of argument, that the limitation of dorsiflexion could be attributed to the cyst, it would not warrant a higher evaluation:  The evidence shows that she is able to dorsiflex to 60 degrees, and that her ability to do so is unaffected by repetition, with no associated weakness, decreased endurance, or easy fatigability.  To warrant a compensable rating for limitation of motion of the wrist, dorsiflexion must be less than 15 degrees or palmar flexion must be limited in line with the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  As her palmar flexion was normal and dorsiflexion limited to 60 degrees, the Board finds no basis for the assignment of a higher or separate rating under Diagnostic Code 7805 or DeLuca, based on limitation of function.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her residuals of ganglion cyst, left wrist.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for this disability.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


2.  Left Middle Finger

Disability manifested by limitation of motion of the middle finger is evaluated in accordance with the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2011).  A zero percent (noncompensable) rating is assigned if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  If there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or if extension is limited by more than 30 degrees, a 10 percent rating is assigned.  Id.

In the present case, service connection for disability of the left middle finger was established in 2002, effective from November 2001.  The disability was evaluated as zero percent disabling under Diagnostic Code 5229.  The Board denied the Veteran's claim for a higher rating in May 2005, and she filed the current claim for increase in May 2009.

In June 2009, the Veteran was examined for VA compensation purposes.  She related that she had injured her left middle finger during service, and then again after service in 1993, when she required a bone graft.  As for current symptomatology, she indicated that she had pain in the middle finger.  She indicated that it hurt to put pressure there, and that it bothered her intermittently when she bumped the area.  She described the severity as ranging from a 0 up to a 10 at times, on a scale from 0 to 10, and denied using any assistive devices for her hand.

On examination, the Veteran had a slight lateral deviation of the middle finger.  The distal tip looked fine.  She had a normal range of motion in the proximal interphalangeal (PIP) joint, normal finger-to-thumb opposition ability, and her hand was normal overall in functionality.  X-rays revealed no abnormalities of the middle finger.  The diagnostic assessment was that she had a healed left middle finger fracture.

The Veteran underwent another VA examination in March 2010.  She reported that she was last employed in 2001, and that her left hand then at times interfered with her ability to perform her job.  Presently, she took medication for hand pain, and it reduced her pain by 80 percent.

On examination, the Veteran had a healed deformity to the distal interphalangeal (DIP) joint of the left middle finger, turning toward the medial aspect, with a slight deviation.  There was no swelling, redness, or other deformities.  She had full metacarpophalageal range of motion of the left hand, from 0 to 90 degrees, and a range of motion from 0 to 90 degrees in the left middle finger, with full PIP (0 to 100 degrees) and DIP (0 to 70 degrees) range of motion.  She was able to touch the pad of the thumb, with full abduction and rotation to the finger pads and to the palm of the left hand.  Digit strength was 5/5, as was grip strength.  Range of motion of the left middle finger showed no weakness, decreased endurance, or easy fatigability with repetitive motion.  There was no pain in the left middle finger with repetitive motion, and repetition did not change the degrees of motion or increase pain.  X-rays revealed no acute fracture or dislocation, carpal bone alignment that appeared satisfactory, and no remarkable degenerative changes.  The pertinent diagnostic assessment was "[l]eft middle finger fracture[,] resolved[,] no radiographic abnormalities."

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for disability of the left middle finger.  Although the Veteran appears to complain of pain in the finger on pressure, the evidence shows that she has a full range of motion in her finger and is able to touch the tip of the finger to her palm.  Moreover, the evidence shows that her ability to do so is unaffected by repetition, and that she has no associated weakness, decreased endurance, or easy fatigability.  Under the circumstances, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her left middle finger disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for the assignment of a compensable rating for this disability.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, supra; Gilbert, supra.

3.  Extraschedular Consideration

The Board has also considered whether the Veteran's left wrist and/or left middle finger disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed conditions and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, supra; Gilbert, supra.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of her service-connected disabilities on her ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate her service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate her left wrist ganglion and left middle finger disabilities, referral for extraschedular consideration is not warranted.  Thus, remand of these issues is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating is not dependent on VA's adjudication of the TDIU claim). 


ORDER

An effective date earlier than November 8, 2001, for the award of service connection for a right knee disability, a ganglion cyst of the left wrist, and disability of the left middle finger, is denied.

A rating in excess of 10 percent for a scar of the left wrist, residual of ganglion cyst, is denied.

A compensable rating for disability of the left middle finger is denied.


REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The Veteran has not yet received content-compliant notice of the information and evidence necessary to substantiate a claim for service connection for PTSD, as required by the VCAA.  That needs to be corrected.

Pursuant to a liberalizing rule promulgated after the RO last adjudicated the Veteran's claim for service connection for an acquired psychiatric disorder in May 2009, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

For purposes of the new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In the present case, the Veteran's service personnel records show that she began an assignment with the 8th DMMC Company, 8th Infantry Division, in Germany in late November 1983, and that she served in Germany through November 1986.  On VA psychiatric examination in April 2009, she identified as a stressor her fear of terrorist activity from the "Red Army faction" while stationed there.  She reported that the airport had been bombed just minutes after she had been there, that her living area was often under threat of being bombed by this group, and that, on one occasion, a car known to belong to the terrorist(s) was sitting outside her living area.

Thus far, no efforts have been made to verify the Veteran's account of terrorist activity during her period of active duty in Germany to determine whether her account "is consistent with the places, types, and circumstances of" her service.  38 C.F.R. § 3.304(f)(3).  Accordingly, and to avoid the possibility of prejudice, the Board will remand the matter for additional development and consideration by the RO in the first instance.

In May 2005, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder, in part, to obtain an opinion as to whether any acquired psychiatric disorder found to be present was at least as likely as not related to the Veteran's military service.  In April 2009, a VA examiner concluded that it was not possible to provide such an opinion.  However, no rationale for that conclusion was supplied.  Moreover, the examiner failed to take account of the fact that the Veteran sought psychiatric treatment during service in August 1981, and was assessed with an adjustment reaction of adult life with depressive symptoms.  Indeed, the examiner stated, incorrectly, that the Veteran had had no psychiatric treatment during active duty.  Under the circumstances, a new examination is required. 

Historically, the Veteran's right knee complaints have included pain, aggravated by activity, with flare-ups, weakness, locking, and giving way.  During physical therapy in April 2009, it was noted that strength in the knee was objectively 4/5.  In June 2009, when the Veteran's right knee was examined for VA compensation purposes, the examiner noted the Veteran's complaints of pain and found that she had a flare-up of pain with flexion at 70 degrees while weight bearing.  He also 

noted excess fatigability ("decreased stamina with repetitive use"), however, but made no attempt to quantify that fatigability, or the weakness noted during physical therapy, in terms of loss of range in motion, as contemplated by DeLuca.  A new examination is therefore required; one which includes, among other things, an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities render her unable to obtain or retain gainful employment.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran and her representative to identify, and provide releases for (where necessary), any care providers who might possesses new or additional evidence pertinent to the issues remaining on appeal, to include any additional, relevant care she may have received at a VA facility.  If the Veteran provides adequate identifying information, and releases (where necessary), assist her in obtaining the records identified.  The new or additional (i.e., non-duplicative) evidence obtained, if any, should be associated with the claims file.  If any of the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

2.  Send the Veteran and her representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for service connection for PTSD.  As part of the notice, the Veteran should be asked to provide as much additional detail as possible (dates, times, locations, etc.) with respect to her reported fear of terrorist activity from the "Red Army faction" while stationed in Germany from 1983 to 1986.  

The Veteran and her representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

3.  If the Veteran provides sufficient information to allow for meaningful research, ask the U.S. Army and Joint Services Records Research Center (JSRRC) to provide as much information as possible with respect to the Veteran's reported fear of terrorist activity from the "Red Army faction" while assigned with the 8th DMMC Company, 8th Infantry Division, in Germany from November 1983 through November 1986; specifically, her report that the airport had been bombed just minutes after she had been there, that her living area was often under threat of being bombed by this group, and that, on one occasion, a car known to belong to the terrorist(s) was sitting outside her living area.  The information obtained should be associated with the claims file.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the diagnosis is related to one or more established in-service stressors (to include her coming under suspicion of wrongdoing in connection with her former husband's court martial, as reflected in a August 6, 1981, service treatment record).  If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disorder (except personality disorders), as to whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service.  In so doing, the examiner should discuss the significance, if any, of the fact that the Veteran sought psychiatric treatment during service in August 1981, and was assessed with an adjustment reaction of adult life with depressive symptoms.  A complete medical rationale for all opinions expressed must be provided.

5.  Also arrange to have the Veteran scheduled for an examination of her right knee.  The examiner should review the claims file.  After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected right knee disability.

In so doing, the examiner should conduct range of motion studies on the right knee, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran's service-connected disabilities (residuals ganglion left wrist, left middle finger disability, and residuals dislocated right knee) render her unable to obtain or retain gainful employment.

A medical rationale should be provided for all opinions expressed.

6.  After conducting any additional development deemed necessary, the claims remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and her representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


